Citation Nr: 1701327	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-28 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 1, 2011.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  He died in May 2012, and the appellant is his surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD, assigning an initial 30 percent disability rating effective March 26, 2009.

In his July 2010 substantive appeal (VA Form 9), the Veteran requested a video-conference hearing before a Veterans Law Judge.  Such a hearing was scheduled for December 2011; however, the Veteran, through his attorney, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e) (2015).

In March 2012, the Board remanded the issue of entitlement to an initial rating higher than 30 percent for PTSD and the inferred issue of entitlement to a TDIU (see Rice v. Shinseki, 22 Vet. App. 447 (2009) (under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU)) to the Agency of Original Jurisdiction (AOJ) for further development, to include obtaining updated VA treatment records and scheduling the Veteran for a new VA examination.  Unfortunately, the Veteran died while the issues were being developed.

Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing these claims to completion in August 2012, and that status was granted by the AOJ pursuant to 38 U.S.C.A. § 5121A (West 2014) in August 2015.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claims pending at the date of the Veteran's death.  Id.  Claims pending at the time of the Veteran's death include the issues listed on the title page of this decision, as well as claims for an earlier effective date for lung cancer and related metastases and a claim for special monthly compensation (SMC) based on aid and attendance.

However, the appellant did not submit a notice of disagreement (NOD) or otherwise perfect an appeal with respect to these issues in accordance with 38 C.F.R. § 3.1010(f)(3) (2015).  With regard to the claim for SMC based on aid and attendance, the AOJ denied entitlement to SMC based on aid and attendance in May 2013, but the appellant did not file a NOD.  Concerning the claims for an earlier effective date for lung cancer and related metastases, in August 2015, the AOJ awarded entitlement to an earlier effective date of April 1, 2011 for service connection for lung cancer and related metastases due to clear and unmistakable error.  As such, in August 2015, the AOJ also issued a statement of the case, denying entitlement to an effective date prior to April 1, 2011 for service connection for lung cancer and related metastases, but the appellant did not thereafter perfect an appeal.  Therefore, these issues are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation since October 3, 2009. 

3.  Prior to October 3, 2009, the Veteran's service-connected disabilities did not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  From October 3, 2009 through April 1, 2011, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).

3.  Prior to October 3, 2009, the criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Here, the Veteran's claim for service connection for PTSD was granted in August 2009, and he was assigned a disability rating and an effective date in that decision.  As the issues currently before the Board stems from a disagreement with a "downstream" question, no additional notice is required with respect to these issues because the purpose that the notice is intended to serve has been fulfilled with respect to these claims.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Separate notice is not required for the appellant, and the duty to notify is therefore satisfied.  See 38 C.F.R. 3.1010(f)(1) ("VA will send notice under § 3.159(b). . . to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.").  

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the issues decided herein was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, VA treatment records (to include updated VA treatment records pursuant to the Board's March 2012 remand), VA examination report, and statements from the Veteran, the appellant, and her attorney.  The appellant and her attorney have not alleged that there is any additional outstanding evidence pertinent to the claims, and the Board is unaware of any such evidence.

Further, the Veteran was afforded a VA examination in August 2009 to evaluate his PTSD, the report of which is of record.  In March 2012, the Board remanded this case to schedule the Veteran for another VA examination to assess the current severity of his PTSD because the evidence of record had indicated that his PTSD had worsened since the August 2009 VA examination.  However, before the examination could be completed, the Veteran unfortunately died.  As such, no examination was possible.  See 38 C.F.R. § 3.1010(f)(3) ("rights that may have applied to the claimant prior to his death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute").  The Board has also considered whether a retrospective opinion is warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  However, the evidence of record (to include since August 2009) contains treatment records and lay statements which adequately describe the Veteran's PTSD and functional impairment for evaluating the claims in the context of the pertinent regulations during the appeal period.  Therefore, the Board concludes that a retrospective opinion is not necessary.

Based on the foregoing, the Board finds that VA has complied with its duty to assist as the Board finds that the AOJ substantially complied with the Board's March 2012 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).






II.  Higher Initial Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The claimant's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.1.  Where, as in this case, the questions for consideration are the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate "when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Here, the Veteran's PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, according to the General Rating Formula for Mental Disorders.  Under this formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Also, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Moreover, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment.  See id. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  The GAF score assigned, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Turning to the relevant evidence of record, in March 2009, the Veteran presented to the VA medical center (VAMC) psychiatry clinic primarily with complaints of sleep problems.  More specifically, he reported getting about three to five hours of sleep per night and having nightmares five times a week.  He also complained of having trouble remembering things.  He endorsed the following: having decreased interest in pleasurable activities; avoiding things that remind him of war/Vietnam; feeling detached from others; isolating a lot; having irritability and arguing quite a bit; having problems getting along with people at work; having racing thoughts on occasion; and having hypervigilance when out in public.  He denied having hallucinations as well as suicidal ideations, intents, or plans.  He reported that he was married, and that his relationship with his wife was okay.  He also reported having okay relationships with his brother and father.  On examination, the psychiatrist noted the following: fair grooming; good hygiene; coherent and normal speech; okay mood; mood congruent, appropriate, and restricted affect; coherent, organized, logical, and relevant thought process; no obsessions/rituals; no delusions; awake and oriented to person, place, time and situation; appropriate impulse control; and good judgment.  The psychiatrist assigned the Veteran a GAF score of 60 and noted that he had moderate psychiatric symptoms.

In August 2009, the Veteran was afforded a VA PTSD examination.  At that examination, the Veteran stated that he was married, but that he was not emotionally close with his wife.  He described their relationship as being "off and on."  He reported that he had a daughter from a previous marriage, but that he had little contact with her.  He indicated that he only had one friend that he saw every couple of weeks, and that he had no co-worker friends.  He also indicated that he avoided making new friends as well as crowds.  He further indicated that he had no hobbies or meaningful leisure activities besides tending to his small vegetable garden.  He reported being employed full-time, but indicated that he was having problems at work relating to absenteeism and insubordination toward supervisors.

Upon examination, the VA examiner observed that the Veteran was clean and casually dressed, had coherent speech, had good impulse control, and had none of the following: abnormalities concerning thought processes, judgment, and insight; inappropriate behavior; obsessive/ritualistic behavior; and episodes of violence.  He noted that the Veteran had the following: flat affect; depressed mood; delusions of guilt (non-persistent); sleep impairment (e.g., combat related nightmares nearly every night accompanied by soaking night sweats, wakening for the day feeling tired and unrefreshed, and frequent early morning awakenings); auditory hallucinations (non-persistent); panic attacks; weekly flashbacks of combat; passive suicidal ideation; an inability to maintain minimum personal hygiene (e.g., wife has to remind him to change clothes after two or three days as well as to bathe); unreliable concentration; and a moderately impaired recent memory (e.g., keeping up with paperwork and forgetting small tasks and names).  However, the VA examiner indicated that there was no problem with activities of daily living.

The VA examiner indicated that the Veteran's pertinent PTSD symptoms included the following: social isolation and emotional numbing; passive suicidal thoughts; combat flashbacks and panic attacks; disrupted sleep with associated daytime fatigue; and unreliable concentration and recent memory function.  He also noted that the Veteran experienced the following symptoms: irritability; avoidance of crowds, loud noises, and opportunities to interact socially; feelings of hopelessness; and hypervigilance.  He indicated that the Veteran's PTSD symptoms were of moderate severity.  He assigned the Veteran a GAF score of 55-60.  Moreover, he opined that the Veteran had occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms.  

In October 2009, the Veteran presented to the VAMC for a follow-up psychiatry visit.  At that visit, he reported having improved sleep.  He denied hallucinations or paranoid ideations.  He also denied suicidal thoughts.  The psychiatrist noted that the Veteran's family was supportive, and that his wife was taking care of his medication.  She observed that he had good personal hygiene and grooming.  She noted the following: alert and oriented to time, place and person; organized and goal directed thought process; no paranoid or grandiose delusions; calm affect; normal speech; grossly intact cognition; good judgment; and good impulse control.  She noted that the Veteran's mood was "not good."  She assigned the Veteran a GAF score of 55 to 60.

In January 2010, the Veteran again presented to the VAMC for a follow-up psychiatry visit.  At that visit, he reported that he lost his job two months prior.  He reported being sad and down as well as having decreased energy and depressed mood.  He also reported that his sleep was okay, but that he continued to have nightmares.  He denied having hallucinations and suicidal ideations, intents or plans.  He reported that he was living with his wife and was having a family dinner for Christmas.  On examination, the psychiatrist noted the following: fair grooming and hygiene; coherent and normal speech; no perceptual abnormalities; "sad" mood; mood congruent and calm affect; linear, logical, organized and relevant thought process; no obsessions/rituals; no delusions; awake and oriented to person, place, time and situation; grossly intact memory; not easily distracted by internal/external stimuli; appropriate impulse control; and good judgment.  The psychiatrist assigned the Veteran a GAF score of 50.

In June 2010, during a VAMC follow-up psychiatry visit, the Veteran reported having continued problems with sleep duration and nightmares.  He rated his mood as 5/10 on most days on a scale of 1-10 with 10 being the most depressed.  He reported that he was still trying to find work, and that it was a source of stress.  He indicated that his interest and energy level was fair.  He denied having hallucinations as well as suicidal ideations.  On examination, the psychiatrist noted the following: good personal hygiene and grooming; alert and oriented to time, place and person; intact memory; normal speech; logical and goal directed thought process; slightly constricted affect; no delusions elicited; fair impulse control; and fair judgment.  The psychiatrist also assigned the Veteran a GAF score of 55.

In September 2010, the Veteran presented to the VAMC for a follow-up psychiatry visit.  At that visit, he reported that his depression was "about a 3 or 4" out of 10 with 10 being the worst depression he had ever experienced.  He reported having improved sleep and described both his concentration and energy level as "fair."  He also reported having a flashback a few days prior, but denied experiencing any other flashbacks since his last visit.  He denied having any feelings of helplessness, hopelessness, worthlessness or any other depressive symptoms.  He also denied having any hallucinations or thoughts of suicide.  On examination, the psychiatrist noted the following: appropriately groomed and good hygiene; alert and oriented to person, place, time, and situation; clear and normal speech; calm and mood congruent affect; linear, logical, and organized thought process; no delusions; and fair judgment.  The psychiatrist assigned the Veteran a GAF score of 61-65.

In October 2010, the appellant submitted a letter stating that she had left the Veteran.  She stated that the Veteran had no friends and did not spend time with people at all.  She also stated that he was continually depressed and not motivated to do anything.  She further stated that "[i]t was like he has no desire to keep on living."  In addition, she indicated that he was irritable and angry, stating that "[h]e would snap at me over things that were nothing."  She also indicated that the Veteran had poor personal hygiene.  She further indicated that he was unable to adapt to stressful things, and would instead respond by "remov[ing] himself from the world."

In December 2010, during a follow-up psychiatry visit, the Veteran stated that he felt depressed and sad because his wife had left him two months ago.  However, he stated that he was still able to take care of himself, continuing to look for a job, and continuing to take care of the house.  He reported that he was having nightmares almost every night.  He denied having hallucinations as well as thoughts of suicide.  On examination, the psychiatrist noted the following: appropriately groomed and good hygiene; alert and oriented to person, place, time, and situation; clear and normal speech; blunted and mood congruent affect; linear, logical, and organized thought process; no delusions; and fair judgment.  The psychiatrist assigned the Veteran a GAF score of 61-65.

Based on the foregoing, the Board finds the Veteran's PTSD warrants a rating of 70 percent for the entire appeal period.  Here, during the pendency of the claim, the Veteran has had symptoms and overall impairment due to PTSD that correspond to both a 50 and a 70 percent rating.  More specifically, the evidence of record shows that the Veteran has exhibited symptoms suggestive of the 50 percent rating criteria such as flattened affect, panic attacks, disturbances of motivation and mood, memory impairment, and difficulty in establishing and maintaining relationships.  The evidence of record also shows that the Veteran has exhibited symptoms suggestive of the 70 percent rating criteria such as suicidal ideation, continuous depression, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain relationships.  Notably, in consideration of the Veteran's reported symptoms, he was assigned GAF scores ranging from 50 to 65 by various mental health professionals during the relevant time period, reflecting that the Veteran's PTSD symptoms were moderate to serious in degree.  Moreover, the evidence of record indicates that the Veteran's symptoms have caused significant difficulties personally, socially, and professionally.  Therefore, given that there have been PTSD symptoms listed in the 50 and 70 percent criteria and an indication of severe impairment affecting many areas of the Veteran's life due to such symptoms, the evidence is at least evenly balanced as to whether the Veteran's disability picture more nearly approximate the criteria for a 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

However, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 70 percent.  In this regard, the evidence of record reveals that symptoms required for a 100 percent rating, such as the following were absent: persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Instead, it was consistently noted that the Veteran was oriented to time and place, could perform activities of daily living, and had exhibited no hallucinations, no inappropriate behavior, and no violence.  The Board notes that even though the Veteran indicated experiencing delusions and hallucinations in August 2009, these symptoms were noted to be non-persistent.  The Veteran otherwise consistently denied having delusions or hallucinations during the appeal period.  Additionally, the Board notes that although the Veteran indicated experiencing memory loss, such memory loss was limited to recent memory function.  Furthermore, although the evidence of record indicated that the Veteran's relationships were significantly limited and strained, he still remained married to his wife (who returned home following his diagnosis of lung cancer in March 2011), had contact with family, and had at least one friendship. 

The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered the propriety of a referral for extraschedular consideration.  However, the Board finds that the Veteran's PTSD symptomatology does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability and the established criteria found in the rating schedule to determine whether a claimant's disability picture is adequately contemplated by the rating schedule.  Id. at 115.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Here, the symptoms associated with the Veteran's psychiatric disability are contemplated by the appropriate rating criteria as set forth above.  Specifically, DC 9411 provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

In addition, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran or the appellant have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  An extraschedular rating is therefore not warranted on this basis as well.

In sum, for the foregoing reasons, the Board finds that an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, DC 9411.

III.  TDIU

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In this case, service connection has been established for the following: lung cancer, rated 100 percent disabling from, April 1, 2011; metastatic lung cancer to the bone, rated 100 percent disabling from April 1, 2011; metastatic lung cancer to the left atrium, rated 100 percent disabling from April 1, 2011; metastatic lung cancer to the liver, rated 100 percent disabling from April 1, 2011; metastatic lung cancer to the lymph nodes, rated 100 percent disabling from April 1, 2011; metastatic lung cancer to the adrenal glands, rated 100 percent disabling from April 1, 2011; PTSD, now rated 70 percent disabling from March 26, 2009; and diabetes mellitus, rated as 10 percent disabling from May 31, 2007 and as 20 percent disabling from December 11, 2007.  The Veteran was also in receipt of SMC at the housebound rate under 38 U.S.C.A. § 1114(s) from April 1, 2011.  

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  22 Vet. App. 280, 293-94 (2008).  Given that the Veteran was in receipt of SMC under 38 U.S.C.A. § 1114(s), it would appear that the issue of entitlement to TDIU became moot as of April 1, 2011, the effective date of his award of a 100 percent rating for lung cancer and related metastases and SMC under 38 U.S.C.A. § 1114(s).  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see also Locklear v. Shinseki, 24 Vet. App. 311, 314, fn. 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  However, the issue of whether TDIU is warranted on a schedular or extraschedular basis prior to April 1, 2011, remains open.  

For the relevant time period, the Veteran has met the percentage requirements, as he was in receipt of service connection for PTSD, now rated 70 percent, and for diabetes mellitus, rated 20 percent.  His combined rating is 80 percent.  Accordingly, the remaining question is whether these service-connected disabilities precluded the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, in the August 2009 VA PTSD examination, the Veteran indicated that he had four years of high school and no other education or training.  He indicated that he was employed full-time as a signal foreman for a railroad company.  He indicated that he had worked as a signal foreman for the same railroad company for over 20 years, and that his only other job involved working on his family farm in rural Kentucky.  Regarding his current employment, he reported that he had lost 8 weeks from work during the last 12 month period because he "[j]ust didn't want to go to work."  He reported receiving many letters of counseling at work for absenteeism and insubordination toward supervisors.  He also reported suffering from difficult side effects from his psychiatric medication.  Specifically, he complained of drowsiness, fatigue, and dizziness.  The VA examiner indicated that the Veteran's PTSD symptoms caused problems with occupational functioning.  More specifically, the VA examiner concluded that the Veteran's job was in jeopardy due to absenteeism and irritable mood.  

In October 2009, the Veteran resigned from the railroad company.  In his October 5, 2009 resignation letter, the Veteran declared his resignation effective as of the close of business on October 2, 2009, and indicated that his resignation was due to his PTSD.  In this regard, he further indicated that his PTSD medication adversely affected his alertness, coordination, reaction, response and safety at work.  

In October 2009 and January 2010, during VAMC psychiatry visits, the Veteran indicated that he lost his job.  In June 2010, during another VAMC psychiatry visit, the Veteran indicated that he was still looking for work but had been unsuccessful.

Based on the foregoing, the evidence of record suggests that the Veteran's PTSD caused unemployability starting on October 3, 2009.  Although the August 2009 VA examiner did not specifically find that the Veteran's PTSD rendered him unemployable, such a medical opinion is not necessary for the Board to find that a TDIU is warranted.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Given the Veteran's limited educational and occupational experience, along with the significant occupational impairment caused by his PTSD, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's PTSD renders him unemployable under the applicable regulations.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran is not, however, entitled to a TDIU prior to October 3, 2009.  Significantly, the evidence of record, to include the Veteran's own statements, demonstrate that he was employed full-time prior to October 3, 2009.  
Therefore, the Board finds that the weight of the evidence is against a finding that the Veteran's PTSD prevented him from securing and following substantially gainful employment prior to October 3, 2009. The benefit-of-the-doubt doctrine is therefore not for application and the claim for a TDIU prior to October 3, 2009 must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a TDIU, from October 3, 2009 through April 1, 2011, is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


